
	

113 SRES 97 IS: Expressing the sense of the Senate that the Food and Drug Administration should encourage the use of abuse-deterrent formulations of drugs.
U.S. Senate
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 97
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2013
			Mr. Coburn (for himself,
			 Mr. Schumer, and
			 Mr. McConnell) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Food and Drug Administration should encourage the use of abuse-deterrent
		  formulations of drugs.
	
	
		Whereas when abuse-deterrent formulations of a drug have
			 been developed, approved, and recognized as effective by the Food and Drug
			 Administration, the approval and marketing of generic versions that do not have
			 abuse-deterrent features are likely to prevent achievement of the public health
			 purposes of the efforts to develop such abuse-deterrent formulations;
		Whereas the Office of National Drug Control Policy and the
			 Food and Drug Administration have for many years strongly encouraged
			 manufacturers of opioid drug products to develop abuse-deterrent formulations
			 designed to prevent or discourage the abuse or misuse of those products;
		Whereas in response, several opioid drug manufacturers
			 have developed abuse-deterrent formulations;
		Whereas efforts to reduce the level of abuse of opioid
			 drug products are dependent on the widespread adoption of new technologies and
			 approaches to the safer formulation of these drugs; and
		Whereas the Commissioner of Food and Drugs has
			 acknowledged that the Food and Drug Administration has the authority under
			 current law to require generic versions of products that have been formulated
			 or reformulated with abuse-deterrent features to have comparable features: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate that the
			 Food and Drug Administration should exercise its acknowledged authority
			 to—
			(1)refuse to approve
			 generic versions of non-abuse-deterrent opioid products that have been replaced
			 in the market with abuse-deterrent formulations recognized by the Food and Drug
			 Administration as effective; and
			(2)require generic
			 versions of abuse-deterrent opioid products to be formulated with comparable
			 abuse-deterrent features.
			
